815 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Billie Gene THOMAS, Plaintiff-Appellant,v.LANSING DEPARTMENT OF POLICE, Individually and in theirCapacity, City of Lansing, Michigan, Ann Miller,Individually and in her Capacity, Assistant Clerk, MichiganCourt of Appeals, Defendants-Appellees.
No. 86-1901.
United States Court of Appeals, Sixth Circuit.
March 31, 1987.

Before KEITH and JONES, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the Court for consideration of appellant's motion for appointment of counsel on appeal from the district court's opinion and order which granted appellees' motion for summary judgment.


2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
For the reasons stated by the district court in its opinion and order of September 6, 1986, the judgment is affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.  Appellant's motion for appointment of counsel is hereby denied.